Citation Nr: 1419094	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1974 to July 1976.  He died in September 2001 and the appellant is his surviving spouse.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the VA Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  By an unappealed July 2005 rating decision, the RO denied service connection for the cause of the Veteran's death on the basis that there was no evidence showing that the cause of Veteran's death was related to his military service.  

2.  Evidence received after the July 2005 denial does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The RO's July 2005 denial of service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final July 2005 rating decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

Certain additional notice requirements may attach in the context of a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of death.  The Court held that, for a DIC claim, notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

The appellant was notified in a letter dated in November 2009 regarding the type of evidence necessary to establish her claim.  The appellant was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from her, what evidence VA was responsible for getting, and what information VA would assist in obtaining on her behalf.  The letter notified the appellant of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The correspondence also informed the appellant of the basis of the prior final denial of her claim for service connection for the cause of the Veteran's death in 2005.  The letter notified the appellant of the definition of new and material evidence.  It also notified the appellant that the Veteran was not service-connected for any disabilities at the time of his death and informed her of the evidence necessary to substantiate a claim for a condition for which the Veteran was not yet service-connected but where service connection was warranted.  Hupp at 342.  Accordingly, the Board concludes that VA has met its duty to notify the appellant in this appeal.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and personnel records in furtherance of the appellant's claim.  VA has no duty to inform or assist that was unmet.  The appellant has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

The Board recognizes that a VA opinion was not obtained; however, an opinion is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  See 38 C.F.R. § 3.159(c)(4)(iii).

II.  Analysis

Service connection for the cause of the Veteran's death was denied in July 2005 because the evidence did not show a nexus between the Veteran's cause of death and his military service.  After receiving notice of the decision in September 2005, the appellant did not appeal that decision.  Later, in June 2009, the appellant filed a new claim.    

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  

Here, relevant evidence of record at the time of the July 2005 decision consisted of the Veteran's STRs, personnel records, certificate of death, and the appellant's claim.  The Veteran's certificate of death shows he denied in September 2001 with the immediate cause being acute ethanol toxicity and cocaine intoxication.  His STRs and personnel records failed to show that he had alcohol or substance dependence.  At the time of his death, he was not service-connected for any disabilities.  There was no evidence of record showing that the Veteran had alcoholism and substance abuse secondary to a disability related to his military service.

Accordingly, at the time of the denial of the claim for service connection for the cause of the Veteran's death in 2005, the claims folder contained no competent evidence that his cause of death was related to his military service.  Thus, the RO denied the claim for service connection for the cause of the Veteran's death.  The appellant did not appeal the RO's decision and that denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

In reaching the conclusion that the July 2005 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional evidence pertinent to the issue was received within the relevant time period of the 2005 decision.  The July 2005 rating decision is thus final.  

The relevant evidence received since the July 2005 denial consists of duplicate copies of the Veteran's STRs and personnel records, additional personnel records, a September 2001 VA treatment record, evidence pertaining to the Veteran being enrolled in the VA healthcare system, and the appellant's contentions.  The additional personnel records show that the Veteran was recommended for discharge by reason of misconduct; one of his offenses included possession of marijuana.  However, the evidence fails to show that the Veteran had any disability related to his military service that resulted in alcohol and drug abuse.  

With regards to the Veteran's cause of death being acute ethanol toxicity and cocaine intoxication, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims filed after October 31, 1990, (as in this case) payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(a).

The Federal Circuit has held that there can be service connection for compensation for an alcohol abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The Court stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol . . . abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol . . . abuse disability is not due to willful wrongdoing."  Id.  

Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301.

The corresponding regulations provide that alcohol abuse and drug abuse, unless they are a "secondary result" of an "organic disease or disability," are considered to be "willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3). 

In this case, the newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for the cause of the Veteran's death.  The additional non-duplicate evidence received consists of additional personnel records and the appellant's contentions.  While reconsideration is warranted when VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, the additional records are not relevant as they do not relate to the Veteran having alcohol and substance abuse secondary to a disability related to his military service.  The Board acknowledges that the additional personnel records show that the Veteran's in-service offenses included possession of marijuana.  However, as such evidence does not pertain to whether the Veteran had alcohol and cocaine abuse secondary to a disability related to his military service, they are not relevant and reconsideration is not warranted.  Although the appellant's additional statements are new, they are not material since they fail to show that the Veteran had a disability related to his military service that caused him to overdose on alcohol and drugs.  Accordingly, and based on this evidentiary posture, the Board must deny the appellant's application to reopen this previously denied issue. 


ORDER


New and material evidence sufficient to reopen the previously denied claim of service connection for the cause of the Veteran's death having not been received, the application to reopen this issue is denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


